 

Exhibit 10.19.3

AMENDED AND RESTATED
INVESTMENT TECHNOLOGY GROUP, INC.
DIRECTORS’ EQUITY SUBPLAN

1.        Introduction.

The Investment Technology Group, Inc. Directors’ Equity Subplan (the “Subplan”)
was originally implemented by Investment Technology Group, Inc. (the “Company”)
under the Investment Technology Group, Inc. Amended and Restated 1994 Stock
Option and Long-term Incentive Plan (the “1994 Plan”) and was merged with and
into the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan
(the “2007 Plan”) effective as of May 8, 2007, the terms of which are
incorporated herein by reference.  Effective as of May 8, 2007, the Subplan
continued in effect as a subplan under the 2007 Plan.  The Subplan was amended
and restated as of February 7, 2008, April 30, 2012, May 19, 2015, August 10,
2016 and is now amended and restated as set forth herein, effective January 23,
2017 (the “Effective Date”).  The purpose of the Subplan is to promote ownership
by non‑employee directors of a greater proprietary interest in the Company,
thereby aligning such non‑employee directors’ interests more closely with the
interests of stockholders of the Company, and to assist the Company in
attracting and retaining highly qualified persons to serve as non‑employee
directors.  The Subplan is amended and restated herein, effective for Stock
Units granted on or after the Effective Date.  Stock Units or Options granted
prior to the Effective Date shall be governed by the Subplan as in effect prior
to this amendment and restatement. 

2.        Definitions.

Capitalized terms used in the Subplan but not defined herein shall have the same
meanings as defined in the 2007 Plan.  In addition to such terms and the terms
defined in Section 1 hereof, the following terms used in the Subplan shall have
the meaning set forth below.

(a)      “Chairman” means the member of the Board elected as Chairman of the
Board by the other members of the Board.

(b)      “Director” means a member of the Board who is not employed by the
Company or any of its subsidiaries.

(c)      “Disability” shall have the meaning ascribed to such term in
section 22(e)(3) of the Code.

3.        Administration.

The Subplan shall be administered by the Committee.  The Committee shall have
full authority to construe and interpret the Subplan, and any action of the
Committee with respect to the Subplan shall be final, conclusive, and binding on
all persons.





 

--------------------------------------------------------------------------------

 



4.        Stock Units.

(a)      Initial Stock Units.  A number of Stock Units having a value as
determined by the Committee will be granted under the Subplan (the “Initial
Stock Units”) to each person who is first elected or appointed to serve as a
Director of the Company after the Effective Date, such grants to be effective
not later than the thirtieth day following the date of such first election or
appointment.  For purposes of this Subplan, all determinations of value of Stock
Units shall be made by treating the value of a Stock Unit as equal to the Fair
Market Value of a share of Company Stock on the date of grant.  Initially, the
value of the Initial Stock Units will be $100,000.

(b)      Annual Stock Units.  A number of Stock Units having a value as
determined by the Committee will be granted under the Subplan (the “Annual Stock
Units”) on the day of each of the Company’s annual meetings of stockholders at
which Directors (or a class of Directors if the Company then has a classified
Board of Directors) are elected or reelected by the Company’s stockholders, to
each Director who is elected or reelected to serve as a Director of the Company
at such meeting; provided,  however, that no such grant will be made to a person
first elected or appointed to serve as a Director of the Company at such annual
meeting of stockholders.  Initially, the value of the Annual Stock Units awarded
to the Chairman will be $120,000 and the value of the Annual Stock Units awarded
to the other Directors will be $80,000.

(c)      Vesting of Award.  The Initial Stock Units will become vested in three
equal annual installments, commencing on the first anniversary of the date of
grant and continuing thereafter on the second and third anniversaries
thereof.  The Annual Stock Units will become fully vested on the day immediately
preceding the Company’s next annual meeting of stockholders at which Directors
(or a class of Directors if the Company then has a classified Board of
Directors) are elected or reelected by the Company’s stockholders.  Unless
otherwise provided by the Committee, all amounts receivable in connection with
any adjustments to the Stock Units under Section 5(d) of the 2007 Plan shall be
subject to the vesting schedule in this Section 4(c).

(d)      Termination of Service; Forfeiture of Unvested Share Units.  In the
event the Participant ceases to serve as a Director of the Company by reason of
the Participant’s (i) death or Disability, or (ii) termination of service by the
Company for any reason other than Cause on or following a Change in Control, the
Stock Units shall become vested in full at the time of such termination.  In the
event the Participant ceases to serve as a Director of the Company for any other
reason (except as otherwise provided in Section 4(g) below) any portion of the
Stock Units that have not yet vested shall be forfeited.

(e)       Distribution of Shares.  The Company shall distribute to the
Participant (or his or her heirs in the event of the Participant’s death) at the
time of vesting of the Stock Units, a number of shares of Company Stock equal to
the number of Stock Units then held by the Participant that became vested at
such time; provided, however, that the Participant may elect that the
distribution of the shares of Company Stock subject to a Stock Unit be deferred
until the time the Participant ceases to be a Director of the Company for any
reason (except as otherwise provided in Section 4(g)), such election to be made
in writing prior to January 1 of





2

--------------------------------------------------------------------------------

 



the calendar year in which the Stock Units are granted to the
Participant.  Notwithstanding the immediately preceding sentence, in the case of
Stock Units granted under Section 4(a) hereof, a deferral election may be made
within 30 days of the date the Director is first elected or appointed to serve
as a Director of the Company.  The deferred Stock Units shall be distributed in
shares of Company Stock within 30 days of the date of termination of the
Director’s service on the Board (except as otherwise provided in Section
4(g)).  In the case of the death of a Director, the Director’s deferred Stock
Units shall be distributed in shares of Company Stock within 60 days after the
date of the Director’s death to the Director’s estate as beneficiary, unless the
Director has requested a different distribution by written notice to the
Committee.

(f)       Rights and Restrictions.  The Stock Units shall not be transferable,
other than pursuant to a will or the laws of descent and distribution.  Prior to
vesting of the Stock Units and delivery of the shares of Company Stock to the
Participant, the Participant shall not have any rights or privileges of a
stockholder as to the shares of Company Stock subject to the Stock
Units.  Specifically, the Participant shall not have the right to receive
dividends or the right to vote such shares of Company Stock prior to vesting of
the Stock Units and delivery of the shares of Company Stock; provided, however,
that with respect to Stock Units granted on or after May 19, 2015, if the
Participant’s vested Stock Units are deferred in accordance with Section 4(e)
above, as of each date on which a cash dividend is paid on Company Stock, the
Participant shall receive a cash amount determined by multiplying the amount of
such dividend (per share) by the number of Stock Units that would have been
distributed in accordance with the schedule in Section 4(e) had such deferral
election not been in place.

(g)       Continued Service as an Employee.  If a Participant ceases serving as
a Director and, immediately thereafter, he or she is employed by the Company or
any subsidiary, then, solely for purposes of Sections 4(d) and (e) of the
Subplan, such Participant will not be deemed to have ceased service as a
Director at that time, and his or her continued employment by the Company or any
subsidiary will be deemed to be continued service as a Director; provided,
however, that such former Director will not be eligible for additional grants of
Stock Units under the Subplan.

5.        General.

(a)       Compliance with Legal and Trading Requirements.  The Subplan shall be
subject to all applicable laws, rules and regulations, including, but not
limited to, federal and state laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required.

(b)      Amendment.  The Committee may amend, alter, suspend, discontinue, or
terminate the Subplan without the consent of stockholders of the Company or
individual Directors; provided,  however, that, without the consent of an
affected Director, no amendment, alteration, suspension, discontinuation, or
termination of the Subplan may impair or, in any other manner, adversely affect
the rights of such Director to outstanding Stock Units granted hereunder.

(c)      Unfunded Status of Awards.  Section 4 of this Subplan is intended to
constitute an “unfunded” plan of deferred compensation.  With respect to any
payments not yet





3

--------------------------------------------------------------------------------

 



made to a Director, nothing contained in the Subplan shall give any such
Director any rights that are greater than those of a general creditor of the
Company; provided,  however, that the Company may authorize the creation of
trusts or make other arrangements to meet the Company’s obligations under the
Subplan to deliver cash, or other property pursuant to any award, which trusts
or other arrangements shall be consistent with the “unfunded” status of the
Subplan unless the Company otherwise determines with the consent of each
affected Director.

(d)      Nonexclusivity of the Subplan.  The adoption of the Subplan by the
Committee shall not be construed as creating any limitations on the power of the
Board to adopt such other compensation arrangements as it may deem desirable,
including, without limitation, the granting of Options and other awards
otherwise than under the Subplan, and such arrangements may be either applicable
generally or only in specific cases.

(e)       Adjustments.  The adjustment provisions in Section 5(d) of the 2007
Plan are incorporated herein by reference and shall apply in the case of Stock
Units granted hereunder.

(f)       No Right to Remain on the Board.  Neither the Subplan nor the
crediting of awards under the Subplan shall be deemed to give any individual a
right to remain a director of the Company or create any obligation on the part
of the Board to nominate any Director for reelection by the stockholders of the
Company.

(g)       Application of Section 409A of the Code.  It is intended that this
Subplan and awards issued hereunder will comply with section 409A of the Code
(and any regulations and guidelines issued thereunder) to the extent the awards
are subject thereto, and this Subplan and such awards shall be interpreted on a
basis consistent with such intent.  In no event shall a Participant, directly or
indirectly, designate the calendar year of payment.  This Subplan and any award
agreements issued thereunder may be amended in any respect deemed by the
Committee to be necessary in order to preserve compliance with section 409A of
the Code. 

(h)      Governing Law.  The validity, construction, and effect of the Subplan
shall be determined in accordance with the laws of the State of New York,
without giving effect to principles of conflict of laws.

(i)       Titles and Headings.  The titles and headings of the Sections in the
Subplan are for convenience of reference only.  In the event of any conflict,
the text of the Subplan, rather than such titles or headings, shall control.

(j)       Effective Date.  This Subplan, as amended and restated herein shall
become effective as of the Effective Date.

Amended and restated effective:

May 8, 2007

Amended and restated effective:

February 7, 2008

Amended and restated effective:

April 30, 2012

Amended and restated effective:

May 19, 2015

Amended and restated effective:

August 10, 2016

Amended and restated effective:

January 23, 2017

 

4

--------------------------------------------------------------------------------